DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with Applicant’s arguments (see pages 7-8 of “Remarks”, filed 9/17/2021).
Regarding independent claim 2, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A multi-fiber optical connector, comprising: 
a connector body having a distal end and a proximal end; 
a multi-fiber ferrule having an end face accessible at the distal end of the connector body, the multi-fiber ferrule having a ferrule transverse cross-sectional profile having a major dimension F1 oriented perpendicular relative to a minor dimension F2, the multi-fiber ferrule defining a row of fiber openings for supporting optical fibers, the row of fiber openings extending along the major dimension F1; 
a spring for biasing the multi-fiber ferrule in a distal direction relative to the connector body, the spring having a spring transverse cross-sectional profile having a major dimension S1 parallel to major dimension F1 and a minor dimension S2 parallel to the minor dimension F2, the spring transverse cross-sectional profile having rounded ends separated by the major dimension S1; 
a spring push for capturing the spring and the ferrule within the connector body, the spring push having a distal end and a proximal end, the spring push including latch arms at the distal end for securing the spring push within the proximal end of the connector body, the spring push defining a spring pocket between the latch arms for receiving a proximal end of the spring, 2the spring pocket having a pocket transverse cross-sectional profile having a major dimension P1 parallel to the major dimension S1 and a minor dimension P2 parallel to the minor dimension S2, the pocket transverse cross-sectional profile having rounded ends separated by the major dimension P1 that receive the rounded ends of the spring transverse cross-sectional profile, the spring push including a spring seat for supporting the proximal end of the spring, the spring seat including spring support shelves positioned adjacent the rounded ends of the pocket transverse cross-sectional profile, the spring push defining a fiber passage extending from the spring seat to the proximal end of the spring push, the fiber passage having a passage transverse cross-sectional profile adjacent the proximal end of the spring seat which defines a major dimension parallel to the major dimension P1 and a minor dimension parallel to the minor dimension P2; and 
a connector boot that mounts at the proximal end of the spring push.
Regarding independent claim 11, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A multi-fiber optical connector comprising: 
a connector body having a distal end and a proximal end; 
a multi-fiber ferrule having an end face accessible at the distal end of the connector body, the multi-fiber ferrule having a ferrule transverse cross-sectional profile having a major dimension F1 oriented perpendicular relative to a minor dimension F2, the multi-fiber ferrule defining a row of fiber openings for supporting optical fibers, the row of fiber openings extending along the major dimension F1; 
a spring for biasing the multi-fiber ferrule in a distal direction relative to the connector body, the spring having a spring transverse cross-sectional profile having a major dimension S1 parallel to major 
a spring push for capturing the spring and the ferrule within the connector body, the spring push having a distal end and a proximal end, the spring push including latch arms at the distal end for securing the spring push within the proximal end of the connector body, the spring push defining a spring pocket between the latch arms for receiving a proximal end of the spring, the spring pocket having a pocket transverse cross-sectional profile having a major dimension parallel to the major dimension S1 and a minor dimension P2 parallel to the minor dimension S2, the pocket transverse cross-sectional profile having rounded ends separated by the major dimension P1 that receive the rounded ends of the spring transverse cross-sectional profile, the spring push including a spring seat for supporting the proximal end of the spring, the spring seat including spring support shelves positioned adjacent the rounded ends of the pocket transverse cross-sectional profile, the spring push defining a fiber passage extending from the spring seat to the proximal end of the spring push, the fiber passage having a passage transverse cross-sectional profile adjacent the proximal end of the spring seat which defines a major dimension parallel to the major dimension P1 and a minor dimension parallel to the minor dimension P2, wherein the fiber passage of the spring push includes a necked portion at the spring seat and an enlarged portion that extends from the necked portion toward the proximal end of the spring push; and 
a connector boot that mounts at the proximal end of the spring push.
Claims 3-10 and 12-13 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883